Citation Nr: 0030020	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  99-00 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

What evaluation is warranted for residuals of left hand, 
third and fourth finger fractures, from September 2, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from March 1973 to July 1975.

This appeal arises from a February 1998 rating decision of 
the Buffalo, New York, Regional Office (RO) which granted 
service connection for residuals of left hand, third and 
fourth finger fractures.  This disability was assigned a 10 
percent rating.  The veteran appealed this evaluation.

In his substantive appeal of December 1998, the veteran 
requested a hearing before the Board of Veterans' Appeals 
(Board).  However, in August 2000, the veteran withdrew his 
request.

The veteran submitted a "Notice of Disagreement" (NOD) in 
May 1998 in which it appears he filed a new claim of 
entitlement to an increased evaluation for his service-
connected right knee disability.  In addition, the veteran 
alleged in his December 1998 substantive appeal that his 
service-connected disabilities had rendered him unemployable 
as a truck driver.  This would appear to be a claim for a 
total disability evaluation due to individual unemployability 
resulting from service-connected disabilities.  See 38 C.F.R. 
§ 4.16 (1999).  These issues, however, are not properly 
before the Board at the present time and they are not 
inextricably intertwined with the issue on appeal.  
Therefore, they are referred to the RO for the appropriate 
action.


REMAND

The veteran filed a claim for service connection for a left 
hand disability in September 1997.  He informed the VA at 
that time that he had been seen by a Dr. Jones for treatment 
of his left hand complaints and provided this physician's 
address.  In October 1997, the RO sent the veteran a letter 
requesting that he submit evidence of continuity of treatment 
since his separation from the military.  There was no mention 
of Dr. Jones in this letter nor is there any indication that 
the RO provided the veteran with the appropriate release 
forms for his signature.  A review of the claims file 
indicates that the RO did not make any attempts to contact 
Dr. Jones directly in order to obtain the veteran's treatment 
records.  According to the United States Court of Appeals for 
Veterans Claims (Court), the provisions of 38 U.S.C.A. 
§ 5107(a) (1999) require the VA to obtain relevant and 
pertinent private treatment records identified by the 
veteran.  See Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
While the veteran was given a VA orthopedic examination in 
January 1998, this examination is not adequate for rating 
purposes as the examiner did not have an opportunity to take 
into account the records of prior medical treatment.  Caffrey 
v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Thus, a remand is required to obtain the 
veteran's current treatment records so that both VA examiners 
and adjudicators can review this material when evaluating his 
left hand disability.

In addition, the Board believes that some discussion of the 
Court's holding in Fenderson v. West, 12 Vet. App. 119 
(1999), is warranted.  In that case, the Court distinguished 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection, as in this 
case, and a claim for an increased rating of an already 
service-connected condition.  Id. at 126.  The Court held 
that the significance of this distinction is that, at the 
time of an initial rating, separate ratings may be assigned 
for separate periods of time based on the severity of the 
disability; this is a practice known as "staged ratings."  
Id.  Since the veteran's notice of disagreement expressed 
dissatisfaction with the initial rating assigned for his left 
hand disability, his claim must be considered in light of the 
court's holding in Fenderson.

Finally, the Board notes that when evaluating musculoskeletal 
disabilities VA must, in addition to applying scheduler 
criteria, consider granting a higher rating in cases where 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Any 
VA examination conducted on remand must provide a medical 
opinion on the functional loss suffered by the veteran due to 
his service-connected left hand disability.

Based on the above analysis, the undersigned finds that 
further development is required.  Hence, this case is hereby 
REMANDED for the following action:

1.  The veteran and his representative 
should be permitted to submit additional 
evidence pertinent to the issues on 
appeal, to include any relevant medical 
evidence.  The RO should specifically 
request the veteran to provide Dr. Melvin 
D. Jones' current address and sign a 
records release form.  The RO should also 
obtain and associate with the claims file 
copies of any other outstanding medical 
records identified by the veteran.  If 
any record specifically identified by the 
veteran cannot be secured that fact 
should be noted in the claims file, and 
the appellant informed in writing. 

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination.  
The purpose of this examination is to 
determine the nature and extent of left 
hand, third and fourth finger fracture 
residuals.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to 
conduction and completion of the 
examination.  All necessary tests, 
studies, and consultations should be 
accomplished, and all clinical findings 
should be set forth in detail.  The 
examiner should specifically provide 
answers to the following questions in his 
or her report:

a.  Does the veteran experience pain 
on motion, weakened movement, excess 
fatigability, or incoordination in 
the left hand as a result of his 
service-connected disability?  If 
so, the examiner should report the 
extent of any additional range of 
motion loss due to such factors.

b.  To what extent does the veteran 
experience increased functional 
limitation (resulting from pain, 
weakness, instability, excess 
fatigability or incoordination) 
during flare-ups or after repeated 
use over a period of time?  This 
opinion should only consider 
symptomatology associated with the 
service-connected disability.  If 
so, the examiner should report the 
degree of additional range of motion 
loss due to such factors.  

c.  What degree of industrial 
impairment is due solely to the 
veteran's service-connected left 
hand disability?

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue of the initial 
evaluation assigned the left hand 
disability.  In this regard, the RO 
should document whether the veteran is 
entitled to "staged" ratings since the 
date of the award of service connection 
for his left hand disability.  The RO 
must also evaluate this disability under 
the criteria found at 38 C.F.R. §§ 4.40, 
4.45 as defined by the Court in DeLuca.  
If any benefit sought is not granted to 
the veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case.  The requisite period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board 
for final appellate review, if otherwise 
in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO; however, the appellant is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of the claim.  See 38 
C.F.R. § 3.655 (1999).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


